 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          UNITED STATES OF AMERICA,                     CASE NO. CR19-0024JLR

11                               Plaintiff,               ORDER REGARDING
                   v.                                     ADMISSIBILITY OF PRIOR
12                                                        CONVICTIONS OF ANTHONY
                                                          TOLMAN
            JAMES J. HENDRIX,
13
                                 Defendant.
14

15                                   I.       INTRODUCTION

16          Before the court is Defendant James J. Hendrix’s motion to admit seven prior

17   convictions of third party Anthony Tolman. (Mot. (Dkt. # 165).) Plaintiff United States

18   of America (“the Government”) filed a response. (Resp. (Dkt. # 170). Additionally, the

19   court heard oral argument from the parties on December 16, 2019. (See 12/16/19 Dkt.

20   Entry (Dkt. # 174).) The court has considered the parties’ submissions, the oral argument

21   of the parties, the relevant portions of the record, and the applicable law. Being fully

22   advised, the court rules on the admissibility of Mr. Tolman’s prior convictions as follows.


     ORDER - 1
 1                                       II.   ANALYSIS

 2   A.     Legal Standard

 3          When it comes to evidence of “third-party culpability,” the general rule of

 4   admissibility is no different than it is for any other type of evidence—“all evidence of

 5   third-party culpability that is relevant is admissible, unless barred by another evidentiary

 6   rule.” See United States v. Espinoza, 880 F.3d 506, 511 (9th Cir. 2018) (citing United

 7   States v. Armstrong, 621 F.2d 951, 953 (9th Cir. 1980)). Federal Rule of Evidence 401

 8   provides that “[e]vidence is relevant if: (a) it has any tendency to make a fact more or

 9   less probable than it would be without further evidence; and (b) the fact is of

10   consequence in determining the action.” Fed. R. Evid. 401.

11          Under Rule 404(b)(1), “[e]vidence of a crime, wrong, or other act is not

12   admissible to prove a person’s character in order to show that on a particular occasion the

13   person acted in accordance with the character.” Fed. R Evid. 404(b)(1). Such evidence

14   may be admissible, however, to prove “motive, opportunity, intent, preparation, plan,

15   knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

16   When evidence of other bad acts is offered against a defendant, “[t]he test for admitting

17   such evidence is whether: ‘1) it tends to prove a material fact; 2) the prior act is not too

18   remote in time; 3) the evidence is sufficient to support a finding that the defendant

19   committed the act; and 4) where knowledge and intent are at issue, the act is similar to

20   that charged.’” United States v. Hanson, 936 F.3d 876, 882 (9th Cir. 2019) (quoting

21   United States v. Tsinnijinnie, 91 F.3d 1285, 1288-89 (9th Cir. 1996)). The Ninth Circuit

22   has cautioned, however, that while Rule 404(b) “does apply to witnesses and third


     ORDER - 2
 1   parties, courts should indulge the accused when the defendant seeks to offer prior crimes

 2   evidence of a third person for an issue pertinent to the defense other than propensity”

 3   because “404(b) is often thought to protect a defendant from being tried for who he is,

 4   not for what he did,” and those concerns are not at issue when “the evidence is not

 5   introduced against a defendant, but rather is introduced by a defendant.” Espinoza, 880

 6   F.3d at 516 (citations omitted).

 7          Finally, under Rule 403, the court has discretion to exclude relevant evidence if its

 8   probative value is “substantially outweighed by a danger of . . . unfair prejudice,

 9   confusing the issues, misleading the jury, undue delay, wasting time, or needlessly

10   presenting cumulative evidence.” Fed. R. Evid. at 403.

11   B.     2004 Conviction for Robbery in the First Degree

12          Mr. Hendrix’s request to admit evidence of Mr. Tolman’s 2004 conviction for

13   robbery in the first degree (see Mot., Ex. 1 (Dkt. # 165-1)) is DENIED. The court finds

14   that evidence showing that Mr. Tolman committed robbery using a firearm is, at most,

15   marginally relevant for the non-propensity Rule 404(b)(2) purposes of the “identity” of

16   the individual who possessed the firearms and whether Mr. Tolman may have had the

17   “knowledge” necessary to possess the firearms found at the scene of the June 21, 2018,

18   incident. However, the court may consider both the lapse in time and the similarity of the

19   prior bad act to the offense at issue in deciding whether to admit prior bad acts under

20   Rule 404(b)(2). See Hanson, 936 F.3d at 882. Here, the 14-year lapse in time between

21   Mr. Tolman’s conviction and the June 21, 2018, incident weighs in favor of excluding

22   this conviction. Similarly, the stark differences between the circumstances surrounding


     ORDER - 3
 1   the robbery conviction (see Mot., Ex. 1) and the firearms charges filed here—possession

 2   of a firearm in furtherance of a drug trafficking offense—weighs in favor of exclusion.

 3   Accordingly, the court will not admit this evidence under Rule 404(b)(2).

 4          Moreover, as the Government confirmed at the December 16, 2019, hearing, the

 5   Government does not dispute that Mr. Tolman fled the scene of the June 21, 2018,

 6   incident with a firearm. (See Gov’t Tr. Br. (Dkt. # 106) at 4.) Thus, there is other

 7   evidence that is less prejudicial than Mr. Tolman’s prior criminal behavior that Mr.

 8   Hendrix may use to show that Mr. Tolman has knowledge of firearms and may have been

 9   the individual who possessed the firearms at the scene. Additionally, the court agrees

10   with the Government that it would be unfairly prejudicial to allow Mr. Hendrix to admit

11   evidence of Mr. Tolman’s prior firearm convictions when the Government has effectively

12   agreed not to introduce evidence of Mr. Hendrix’s prior firearm convictions by

13   bifurcating this trial. (See Resp. at 2-3.) Thus, even if this evidence was admissible

14   under Rule 404(b)(2), the court would exclude it under Rule 403 given that its admission

15   would be unfairly prejudicial, cumulative, a waste of time, and only marginally relevant.

16   C.     2010 Conviction for Attempting to Elude a Police Officer

17          Mr. Hendrix’s request to admit evidence of Mr. Tolman’s 2010 conviction for

18   attempting to elude a police officer (see Mot., Ex. 3 (Dkt. # 165-3)) is DENIED. This

19   evidence is excluded for the reasons set forth on the record at the December 16, 2019,

20   hearing.

21   //

22   //


     ORDER - 4
 1   D.     2012 Conviction for Possession of a Stolen Vehicle

 2          Mr. Hendrix’s request to admit evidence of Mr. Tolman’s 2012 conviction for

 3   possession of a stolen vehicle (see Mot., Ex. 4 (Dkt. # 165-4)) is GRANTED IN PART

 4   and DENIED IN PART. As stated on the record at the December 16, 2019, hearing, Mr.

 5   Hendrix may offer evidence that Mr. Tolman was detained by law enforcement with

 6   shaved keys in his possession for the limited purpose of showing that Mr, Tolman may

 7   have had dominion or control over the items in the U-Haul. Mr. Hendrix may not offer

 8   evidence that Mr. Tolman was detained in a vehicle that law enforcement believed was

 9   stolen or that he ultimately pleaded guilty to possession of a stolen vehicle.

10   E.     2012 Conviction for Attempting to Elude a Police Officer

11          Mr. Hendrix’s request to admit evidence of Mr. Tolman’s 2012 conviction for

12   attempting to elude a police officer (see Mot., Ex. 6 (Dkt. # 165-6)) is DENIED. This

13   evidence is excluded for the reasons set forth on the record at the December 16, 2019,

14   hearing.

15   F.     2014 Conviction for Attempting to Elude a Police Officer, Possession of Stolen
            Vehicle, and Possession of Stolen Property
16
            Mr. Hendrix’s request to admit evidence of Mr. Tolman’s 2014 conviction for
17
     attempting to elude a police officer, possession of a stolen vehicle, and possession of a
18
     stolen vehicle (see Mot., Ex. 7 (Dkt. # 165-7)) is GRANTED IN PART and DENIED IN
19
     PART. As stated on the record at the December 16, 2019, hearing, Mr. Hendrix may
20
     offer evidence that Mr. Tolman was detained by law enforcement with shaved keys in his
21
     possession for the limited purpose of showing that Mr. Tolman may have had dominion
22


     ORDER - 5
 1   or control over the items in the U-Haul. Mr. Hendrix may not offer evidence that Mr.

 2   Tolman was detained in a vehicle that law enforcement believed was stolen or that he

 3   ultimately pleaded guilty to attempting to elude a police officer, possession of a stolen

 4   vehicle, or possession of stolen property.

 5   G.     2018 Conviction for Possession of a Controlled Substance

 6          Mr. Hendrix’s request to admit evidence of Mr. Tolman’s 2018 conviction for

 7   possession of a controlled substance (see Mot., Ex. 8 (Dkt. # 165-8)) is DENIED. “When

 8   analyzing the similarity of prior drug crimes under Fed. R. Evid. 404(b), [courts] look to

 9   the type of activity undertaken[.]” United States v. Vo, 413 F.3d 1010, 1018 (9th Cir.

10   2005). On the 2018 conviction, Mr. Tolman plead guilty to possessing 1.17 grams of

11   methamphetamine while trying to enter a county jail. (See Mot., Ex. 8.) In Mr.

12   Hendrix’s case, the relevant dispute is over possession of 271.3 grams of

13   methamphetamine found in the back of the U-Haul. (See Gov’t Tr. Br. at 6.) Thus, the

14   court finds that the “type of activity undertaken” in the 2018 conviction is too disparate

15   from the “type of activity undertaken” during the June 21, 2018, incident to allow its

16   admission under Rule 404(b)(2).

17          Moreover, the court’s decision to exclude Mr. Tolman’s prior drug conviction is

18   bolstered by the Government’s confirmation at the December 16, 2019, hearing that it

19   would not offer evidence that Mr. Hendrix possessed 1.2 grams of heroin during a 2013

20   conviction for conspiracy to possess heroin. Given that Mr. Hendrix’s 2013 possession

21   of heroin will not be at issue, the court concludes that it would be unduly prejudicial

22   //


     ORDER - 6
 1   under Rule 403 to admit evidence of Mr. Tolman’s prior possession of

 2   methamphetamine.

 3   H.     2019 Conviction for Unlawful Discharge of a Firearm

 4          Mr. Hendrix’s request to admit evidence of Mr. Tolman’s 2019 nolo contendere

 5   plea for unlawful discharge of a firearm (see Mot., Ex. 9 (Dkt. # 165-9)) is DENIED.

 6   The court excludes this conviction for many of the same reasons that it excluded Mr.

 7   Tolman’s 2004 robbery conviction. Specifically, while evidence showing that Mr.

 8   Tolman discharged a firearm in a grossly negligent manner might be marginally relevant

 9   for the non-propensity Rule 404(b)(2) purposes of “identity” and “knowledge,” there is a

10   significant difference between a nolo contendere plea to a charge of unlawful discharge

11   (see Mot., Ex. 9) and the firearms charges filed against Mr. Hendrix—possession of a

12   firearm in furtherance of a drug trafficking offense. Accordingly, the court will not admit

13   this evidence under Rule 404(b)(2). Moreover, as noted above, see supra § II.B, because

14   the Government does not dispute that Mr. Tolman fled the scene of the June 21, 2018,

15   incident with a firearm and has confirmed that it will not offer evidence of Mr. Hendrix’s

16   prior firearm convictions, admitting additional evidence of Mr. Tolman’s unrelated

17   firearm activities would be unfairly prejudicial, cumulative, and a waste of time under

18   Rule 403.

19                                  III.    CONCLUSION

20          For the reasons set forth above and those set forth by the court during oral

21   argument, the court rules on Mr. Hendrix’s requests to admit Mr. Tolman’s prior

22   convictions (Dkt. # 165) as follows:


     ORDER - 7
 1        • Mr. Hendrix’s request to admit evidence regarding Mr. Tolman’s 2004

 2           Conviction for Robbery in the First Degree is DENIED;

 3        • Mr. Hendrix’s request to admit evidence regarding Mr. Tolman’s 2010

 4           Conviction for Attempting to Elude a Police Officer is DENIED;

 5        • Mr. Hendrix’s request to admit evidence regarding Mr. Tolman’s 2012

 6           Conviction for Possession of a Stolen Vehicle is GRANTED IN PART and

 7           DENIED IN PART;

 8        • Mr. Hendrix’s request to admit evidence regarding Mr. Tolman’s 2012

 9           Conviction for Attempting to Elude a Police Officer is DENIED;

10        • Mr. Hendrix’s request to admit evidence regarding Mr. Tolman’s 2014
11           Conviction for Attempting to Elude a Police Officer, Possession of Stolen
12           Vehicle, and Possession of Stolen Property is GRANTED IN PART and
13           DENIED IN PART;
14        • Mr. Hendrix’s request to admit evidence regarding Mr. Tolman’s 2018
15           Conviction for Possession of a Controlled Substance is DENIED; and
16
          • Mr. Hendrix’s request to admit evidence regarding Mr. Tolman’s 2019
17
             Conviction for Unlawful Discharge of a Firearm is DENIED.
18
          Dated this 17th day of December, 2019.
19

20

21
                                                   A
                                                   JAMES L. ROBART
                                                   United States District Judge
22


     ORDER - 8
